Citation Nr: 0838126	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-39 075A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from September 1962 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for bilateral hearing loss and assigned a 0 
percent (noncompensable) disability rating, effective from 
July 13, 2000.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss has 
been manifested by no more than Level I auditory acuity in 
the right ear, and by Level I auditory acuity in the left 
ear, since July 13, 2000.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met at any time since 
July 13, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this case, the veteran is challenging the evaluation 
assigned following the grant of service connection by the RO.  
In Dingess v. Nicholson, supra, the Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted (and afterward, also) was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in February 2008 which fully 
addressed the notice elements and was sent after the initial 
RO decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Although no longer required, the veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  Finally, the Board notes that the February 2008 letter 
also informed the veteran  of how disability ratings and 
effective dates are assigned.  See Dingess, supra.  Moreover, 
he has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran was 
scheduled for several VA audiological evaluations to assess 
the severity of his service-connected bilateral hearing loss.  
In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background

Treatment records from a private ear-nose-throat (ENT) 
doctor, Dr. P, show that the veteran was treated for his 
bilateral hearing loss from July 2000 through February 2004.  
In July 2000 he was referred for an audiometric evaluation 
for his decreased hearing.  Testing revealed a moderate high 
frequency sensorineural hearing loss bilaterally, and speech 
discrimination scores were excellent bilaterally.  

A VA audiological examination in October 2002 revealed pure 
tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 hertz (Hz) as follows: 10, 20, 55, and 
55, for an average of 35, and for the left ear, 15, 25, 40, 
and 55, for an average of 34.  Speech recognition scores 
using the Maryland CNC Test were 96 percent in the right ear 
and 96 percent in the left ear.

A January 2004 private audiological evaluation revealed pure 
tone thresholds for the right ear and left ear similar to the 
findings made on VA audiological examination in October 2002.   
The audiological findings appear to show pure tone thresholds 
for the right ear, in decibels, at 1000, 2000, 3000, and 4000 
Hz were as follows:  15, 10, 65, and 65, for an average of 39 
and for the left ear, in decibels, 15, 25, 35, and 55, for an 
average of 33.  Speech discrimination scores were noted to be 
92 percent in the right ear and 88 percent in the left ear.


A September 2004 VA audiological examination revealed pure 
tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 Hz as follows: 15, 20, 65, and 55, for 
an average of 44, and for the left ear, 15, 25, 45, and 55, 
for an average of 35. Speech recognition scores using the 
Maryland CNC Test were 96 percent in the right ear and 96 
percent in the left ear.

Another VA audiological examination, in February 2008, 
revealed pure tone thresholds for the right ear, in decibels, 
at 1000, 2000, 3000, and 4000 Hz as follows: 15, 25, 65, and 
60, for an average of 41, and for the left ear, 10, 25, 60, 
and 60, for an average of 39.  Speech recognition scores 
using the Maryland CNC Test were 96 percent in the right ear 
and 96 percent in the left ear.

III.  Analysis

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The assignment of disability ratings for impairment of 
hearing acuity is derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned, 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

The veteran contends he should be entitled to a compensable 
rating for his service-connected bilateral hearing loss, 
which has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (at Levels I through XI) for hearing impairment.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment in both ears.  38 C.F.R. § 4.85.  The provisions 
of 38 C.F.R. § 4.86 apply to exceptional patterns of hearing 
impairment; however, such patterns of hearing impairment are 
not shown in this case.

The most reliable and probative evidence of record consists 
of the VA audiological test results of October 2002, 
September 2004, and February 2008.  Evaluating these VA 
audiological test results, the Board finds that, when the 
pure tone threshold averages and the speech recognition 
scores for the right ear from the VA examinations are applied 
to Table VI (Numeric Designation of Hearing Impairment Based 
on Pure Tone Threshold Average and Speech Discrimination), 
the numeric designation of hearing impairment is Level I for 
all three audiological tests.  When the pure tone threshold 
averages and speech recognition scores for the left ear from 
the VA examinations are applied to Table VI, the numeric 
designation of impairment is Level I for all three 
audiological tests.  When these numeric designations for the 
right and left ears from the three VA examinations are 
applied to Table VII (Percentage Evaluation for Hearing 
Impairment - Diagnostic Code 6100), the percentage of 
disability for hearing impairment is 0 percent, and a 
compensable rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

As noted above, the evaluation of hearing loss is reached by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann, supra.  The requirements of 38 
C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  Although the veteran's bilateral 
hearing loss appears to have worsened somewhat during the 
course of the appeal, his degree of bilateral hearing loss 
has failed, thus far, to meet the standards for a compensable 
evaluation during all three VA examinations, and on the 
private audiogram conducted in January 2004.  Under these 
circumstances, there is no basis for assignment of a 
compensable rating for bilateral hearing loss at any point 
since July 13, 2000.  As a result, a staged rating is not 
warranted under Fenderson v. West, 12 Vet. App. 119 (1999).


Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm is that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of regular Rating Schedule 
standards.  The Board finds that such circumstances 
warranting referral of the case to the Director of the 
Compensation and Pension Service or the Under Secretary for 
Benefits do not exist in the present case.

Thus, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


